Exhibit 99.1 Contact: Richard S. Lindahl Chief Financial Officer 1919 North Lynn Street (571) 303-6956 Arlington, Virginia 22209 c/o June Connor www.cebglobal.com CEB REPORTS FOURTH QUARTER RESULTS AND PROVIDES 2016 GUIDANCE Company Achieves Constant Currency CEB Segment Contract Value Growth of 4.9%, Increases Quarterly Cash Dividend by 10.0%, and Approves Additional $150 Million Stock Repurchase Program ARLINGTON, Va. – February 3, 2016 – CEB Inc. (“CEB” or the “Company”) (NYSE: CEB) today announced financial results for the fourth quarter and year ended December 31, 2015. Revenue increased 1.2% to $242.9 million in the fourth quarter of 2015 from $240.1million in the fourth quarter of 2014. Net income in the fourth quarter of 2015 was $18.3 million, or $0.55 per diluted share, compared to net income of $28.6 million, or $0.84 per diluted share, in the same period of 2014. Included in net income for the fourth quarter of 2015 was an additional $8.0 million of accelerated amortization expense associated with a change in the estimated useful life of the SHL trade name, $5.1 million in restructuring costs, and a $0.9 million pre-tax net non-operating foreign currency loss. Included in net income for the fourth quarter of 2014 was a $5.5 million pre-tax net non-operating foreign currency gain and $1.8million in restructuring costs. Adjusted net income was $36.6 million and Non-GAAP diluted earnings per share were $1.10 in the fourth quarter of 2015 compared to $37.8 million and $1.11 in the same period of 2014, respectively.
